Case 4:20-cr-00208-PJH Document1 Filed 02/11/20 Page 1 of 40

AO 91 (Rev. 11/11) Criminal Complaint FIL cE ay
UNITED STATES DISTRICT COURT eg ;

 

 

for the Si) ] 2020
SA oyNE
Northern District of California CLERK, US DIS ONS . C
NORTH DISTRICT of CALIFORG S
United States of America ) "
v. )
. ) Case No. Ss 9
MARK DJANGO HICKS JR.,a/k/a Amir Rashad, “0 70169
SUSAN ARREOLA-MARTIN, )
CHRISTOPHER TODD POOL, )
TYRONE ALEXANDER JONES )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 2018 to Present in the county of _ Contra Costa in the
Northern __— Districtof California , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 1349 Conspiracy to Commit Wire Fraud

 

This criminal complaint is based on these facts:

See Attached Affidavit of FBI Special Agent Armando Delgado-Campos

O Continued on the attached sheet.

) ue

XK C “obnplainant 's signature
FBI Special Agent Armando Delgado-Campos

Printed name and title

Approved as to form ,
AUSA Dav ard \

 

Sworn to before me and signed in my presence.

Date: _ DM | Ww
: yee te ’s signature

City and state: San Francisco, California Hon. Chief Magistrate Judge Joseph C. Spero \
\

ae

 

Printed name and title
Case 4:20-cr-O@#08-PJH Document1 Filed 02/1146 Page 2 of 40

AFFIDAVIT IN SUPPORT OF APPLICATIONS FOR
SEARCH WARRANTS, ARREST WARRANTS, AND A CRIMINAL COMPLAINT

I, Armando Delgado-Campos, being duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND
1. I submit this affidavit in support of search warrants, as further described herein
and in Attachments A-1, A-2 and A-3, for the following premises:
e Target Location #1: 4865 Mallard Court, Oakley, CA 94561:
e Target Location #2: 2910 Humphrey Avenue, Richmond, CA 94804;
e Vehicle #1: 2007 Black Cadillac Escalade, VIN 1GYFK63857R289840, California
License Plate (CALP) 5XFE387;
e Vehicle #2: 2015 Mercedes Benz, $550 model, VIN number WDDUG8CB4FA149769,
CALP 8CVRO18;
e Vehicle #3: 2012 Nissan sedan, VIN number 3N1 CN7AP5CL836478, CALP 6TXM823;
2. I am a Special Agent of the Federal Bureau of Investigation (“FBI”) and have
been so employed since 2005. For the past fourteen years, ] have been assigned to the San
Francisco Division of the FB] where I have been responsible for investigating complex financial
crimes. During my career with the FBI, I have received specialized training in the investigation
of financial and computer-related crimes. In addition, I have participated in numerous criminal
investigations involving wire fraud, mail fraud, bank fraud, and money laundering. In those
matters, I have submitted probable cause statements in the form of sworn affidavits to federal
magistrate judges in the Northern and Eastern Districts of California. I have also participated in
the execution of various arrests and search warrants in which business and personal documents,
bank records, computers, telephones and other evidence of federal crimes, including fraud
offenses, have been seized.
3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other law enforcement personnel and witnesses. This

affidavit is intended to show merely that there is sufficient probable cause for the requested
Case 4:20-cr-Q@808-PJH Document1 Filed 02/114 Page 3 of 40

warrant and does not set forth all of my knowledge about this matter.

4, Based on my training and experience and the facts set forth in this affidavit, there
is probable cause to believe that a violation of 18 U.S.C. § 1349 (conspiracy to commit wire
fraud) (the “Target Offense”) has been committed and is continuing to be committed by Amir
Malik Sharif Rashad, aka Mark Django Hicks, aka “Kafani” (HICKS), Tyrone Alexander Jones
(JONES), Susan Arreola-Martin (ARREOLA-MARTIN), Christopher Todd Pool (POOL), and
other co-conspirators, and that evidence of these crimes, as further described in Attachment B,
will be located at the residences of HICKS (Target Location #1), JONES (Target Location #2),
and in Vehicles #1, #2, #3, as further described in J] 84-87 and Attachments A-1 and A-2.

FACTS ESTABLISHING PROBABLE CAUSE
I. Introduction

5. Since July 2019, the FBI has been investigating a mortgage loan fraud conspiracy
targeting individuals in the San Francisco Bay and Los Angeles areds. The investigation was
started from a referral received from the Alameda County District Attorney’s Office (ACDAO),
and now also involves the U.S. Secret Service, and the Los Angeles County District Attorney’s
Office. In each of the instances being investigated, an unknown subject or subjects stole
personal identifying information from the victim, used that information to open a bank account
in the victim’s name, and established an email account using the victim’s name. The subjects
would then use the victim’s identity to obtain a refinance loan, using the victim’s property as
collateral. Some of the loans were approved and the money was released. Other loans were
cancelled prior to the release of some or all of the money.

6. For the approved loans, the subjects directed the loan proceeds to the bank
accounts opened in the victim’s names. At all times, the subjects maintained control and access
of the bank accounts, including full access to the “online banking” area of the accounts. After
the accounts received the money, the funds were extracted via ATM cash withdrawals, store

debits to pay for the purchase of high-end goods, and wire-transfers to other bank accounts
Case 4:20-cr-O@#08-PJH Document1 Filed 02/114) Page 4 of 40

controlled and opened by the subjects. Additionally, the suspects would make wire transfers to
gold and other precious metals dealers to buy tens or hundreds of thousands of dollars in
precious metals, primarily gold or silver coins and bars.

7. In each instance and for each victim, the subjects created a Google email account
with an associated Google Voice telephone number and sometimes used prepaid telephone
numbers. The email accounts were created with a variation of the victims’ names. The email
accounts, Google Voice telephone numbers, and prepaid telephone numbers were used to
maintain contact with the banks, title companies, gold dealers, and others.

8. The evidence developed to date points to HICKS as the ringleader of this scheme.
HICKS, 40, is an Oakland rapper and musician with an extensive criminal record dating to 1995,
including convictions for robbery, grand theft, illegal use of credit cards, and felon in possession.
In May 2015, HICKS pleaded guilty to a federal indictment filed in the Northern District of
California charging him with Conspiracy to Commit Mail and Wire Fraud, 18 U.S.C. § 1349,
and Bank Fraud, 18 U.S.C. § 1344 (1) & (2). HICKS was sentenced to 39 months in jail, five
years of supervised release, and $258,400 in restitution. HICKS was released from federal
custody in November 2017, and is currently under federal supervision.

9. On September 28, 2013, HICKS was shot five times after shooting a rap video in
East Oakland. He was paralyzed from the waist down and is in a wheelchair.

II. Mortgage Loan Fraud Against Victim #1 (DAT)

A. HICKS Is Tied to Loans in Victim #1’s Name

10. Victim #1 (DAT) is the owner of two properties in Oakland, CA, located next to
each other. Both properties are on the same block as HICKS’ mother’s residence.

ll. On March 20, 2019, Victim #1 contacted the ACDAO and reported that she
believed she had been the victim of loan fraud. Victim #1, along with her trust attorney, were
interviewed by the ACDAO. Victim #1 was again interviewed in June 2019 by the ACDAO and

the FBI. I was present for that interview.
Case 4:20-cr-0@#08-PJH Document 1 Filed 02/114 Page 5 of 40

12. Victim #1 said that in 2010, she placed her two properties in a trust administered
by JL, a real estate attorney in San Francisco. In 2017, JL passed away and left his law practice
to another real estate attorney (Victim #1’s Attorney) also based in San Francisco. One of the
cases Victim #1’s Attorney inherited was Victim #1’s trust.

13. On March 1, 2019, Victim #1 received an unexpected bill for $360 from Victim
#1°s Attorney for services rendered in connection with a “loan letter” she prepared. Victim #1
had not asked Victim #1’s Attorney to prepare any “loan letters.” Victim #1 immediately
contacted Victim #1°s Attorney, and they determined Victim #1 was a victim of identity theft
and fraud.

14. According to Victim #1’s Attorney, in late October 2018, unbeknownst to Victim
#1, an individual who identified himself as Victim #1’s son contacted Victim #1’s Attorney by
email and from telephone number 510-990-0428 to request a copy of his mother’s trust. The
attorney complied and gave him a copy of Victim #1’s trust.

15. Based on my investigation, including a review of text messages obtained via a
search warrant for the Google account tied to this number (see [] 34-37) I have determined that
phone number 510-990-0428 (hereinafter “HICKS Phone #1”) was used by HICKS to perpetrate
the fraud against Victim #1.

16. In December 2018, the individual claiming to be the victim’s son again contacted
Victim #1’s Attorney by email and said that his mother was trying to get a refinance loan. As
part of the approval process, the “son” said the loan broker needed a letter from the attorney’s
office stating that his mother was capable of handling her financial affairs and understood the
loan was a “high cost loan.” The number he provided was HICKS Phone #1, and said he could
be reached at that number.

17. On December 11, 2018, Victim #1’s attorney sent an email to the victim’s son
with the requested letter.

18. | On November 9, 2018, two bank accounts were opened at BofA in Victim #1’s
Case 4:20-cr-@@808-PJH Document1 Filed 02/114@@ Page 6 of 40

name. IJ have obtained and reviewed the account application and bank statements for these
accounts. The documents used to open the accounts, accounts which Victim #1 has confirmed
she did not create or authorize, included Victim #1’s actual Social Security number, date of birth,
and a mailing address in Richmond, CA. Gold purchases with proceeds of this and other frauds
being perpetrated by HICKS and others were sent to the Richmond address. On February 2019,
the mailing address on both of the BofA accounts in Victim #1’s name was changed to an
address in Vallejo, CA., where multiple shipments of gold coins and bars purchased with
proceeds from this fraud conspiracy have been shipped (hereinafter “Gold Delivery Residence”).
19. In December 2018, a $300,000 mortgage loan was taken out through North Coast
Financial, with one of Victim #1’s properties in Oakland as collateral. In March 2019, a second
loan was taken out, also through North Coast Financial, for $250,000, using Victim #1’s second
residence in Oakland as collateral. On the corresponding loan application used for both loans,
the applicant’s name was listed as Victim #1, which HICKS Phone #1 as the phone number, with
the same Richmond address. Once the loans closed, the loan proceeds were wire-transferred to

the BoA checking account in the name of Victim #1.

B. ARREOLA-MARTIN Impersonates Victim #1 to Notarize Fraudulent Loan
Documents

20. On December 13, 2018, a notary public (Notary 1), was contacted by a mobile
notary service and asked to contact Victim #1 to schedule a document notarization. The email
included Hick’s Phone #1. An investigator from the ACDAO has interviewed Notary 1, who
stated that the first time Notary 1 called this number, it was answered by a female; on the second
occasion it was answered by a male. On December 13, 2018, Notary 1 telephoned HICKS’
Phone #1, and the number was answered by a male, who said he was driving his mother Victim
#1 to meet with Notary 1. Later that day, Notary 1 met with the woman claiming to be Victim
#1, and notarized loan documents for her. Notary 1 stated that she obtained two fingerprints

from the individual claiming to be Victim #1 for the notary journal, and took a photograph of
Case 4:20-cr-O@208-PJH Document 1 Filed 02/1146 Page 7 of 40

Victim #1’s California Driver’s License (CDL). I have examined that CDL, and identified the
woman in the picture as ARREOLA-MARTIN. The fingerprints from the notary book were
submitted to the Alameda County Sheriff's Department, Criminal Identification Bureau, and
identification is pending.

21. On March 8, 2019, a second notary (Notary 2), met with a woman claiming to be
Victim #1 to notarize documents related to the second North Coast Financial loan. Notary 2’s
husband (husband), went with her. Notary 2 and her husband were interviewed in June 2019.
They stated that they both met with the woman identifying herself as Victim #1, and at the time,
Notary 2 said she was suspicious that Victim #1’s CDL was fake. But her husband told her not
to worry about it, and they notarized the loan documents. Notary 2 and her husband were
separately shown double blind photo lineups, and both identified ARREOLA-MARTIN as the
individual who signed the notary documents and showed them the CDL in Victim #1’s The
thumbprint from Notary 2’s notary journal was submitted to the Alameda County Sheriff's
Department, Criminal Identification Bureau, but they were unable to match the print to an

individual.

C. HICKS Brother and HICKS Brother’s Girlfriend Both Live at Target
Location #2 and Made ATM Withdrawals of $31,800 From Victim #1
BofA Account

22. Between December 19, 2018 and February 27, 2019, $33,200 was withdrawn
from the Victim #1 fraudulently opened checking account at BofA in ATM withdrawals.
Between December 19, 2018 and March 13, 2019, five outgoing wire transfers were made. Four
of the wire transfers, totaling $78,686.76, were sent to APMEX, a gold coin dealer in Oklahoma,
and one, for $144,000, was sent to another gold dealer, Goldline, Inc., based in Los Angeles, CA.

23. ‘In February 2019 alone, $31,800 was withdrawn from the Victim #1 fraudulently
opened checking account at BofA in ATM transactions at BofA branches in Antioch, CA,
Pittsburg, CA, and Richmond, CA. I have obtained and reviewed ATM surveillance videos of

several of these transactions, and identified HICKS’ brother as the individual withdrawing

6
Case 4:20-cr-O@208-PJH Document 1 Filed 02/1142 Page 8 of 40

money in at least one of the transactions. In a separate transaction, I was able to identify an
individual I believe is HICKS’ brother’s girlfriend and roommate as the individual withdrawing
funds from the Victim #1 account.

24. The girlfriend, according to the California Department of Motor Vehicles, appears
as a former owner of a 1996 Chevrolet vehicle with expired tags, registered at Target Location
#2. According to Lexis Nexis, the girlfriend’s most current address is Target Location #2.
Records obtained from the California Department of Corrections show that the girlfriend was
listed as a friend and known associate of HICKS’ brother.

D. HICKS Linked to IP Address From Victim #1 Bank Account

25. | obtained Internet Protocol (IP) addresses from BofA for all the logins to the
online banking area of the accounts opened in the name of Victim #1. I identified two logins, on
December 19, 2018, and February 21, 2019 from IP addresses 73.223.0.119 and 76.102.173.107,
respectively. I requested subscriber records from Comcast for both IP addresses and was
informed that the subscriber of IP address 73.223.0.119 could not be located. However, Comcast
identified the subscriber of IP address 76.102.173.107 as AB, with a service address in Antioch,
CA, that I had identified as being HICKS’ residence at the time. 1 know this was HICKS’
residence from US Probation records, and from physical surveillance of the Antioch address,
during which I saw two vehicles registered to HICKS’ mother. These vehicles were a 2007
Cadillac Escalade parked in the driveway and a 2012 Nissan Sentra parked on the curb. I also
saw a 2005 Acura sedan, parked in the driveway, registered to AB, HICKS’ girlfriend. In
addition, this address was provided as HICKS’ in an anonymous tip to the FBI. (See ff] 46-47).

26. [have learned from my investigation that AB, the Comcast subscriber for the
Antioch address appears to be HICKS?’ current girlfriend and caretaker.

27. The BofA account included phone number 510-697-6813. I obtained subscriber
records for telephone number 510-697-6813 from AT&T. It is an active account in the name of

HICKS’ mother. The mailing address associated with the telephone number 510-697-6813 is the
Case 4:20-cr-Q@#08-PJH Document1 Filed 02/1146) Page 9 of 40

address of HICKS’ mother in Oakland. This residence is on the same block as both of Victim
#1°s residences which were used as collateral to obtain fraudulent loans in Victim #1’s name.

28. The IP address 73.223.0.119 (the one that Comcast could not identify) I have
determined was used to access the online bank accounts of two other BofA accounts opened in
the names of Victim #6 and Victim #5, two other individuals who were victims of this mortgage
loan fraud scheme. In addition, IP address 73.223.0.119 was used to apply for an American
Express credit card in the name of Victim #6.

E. HICKS is Identified as Individual Placing Gold Coin Orders as Victim #1

29. | Between December 19, 2018 and March 13, 2019 five outgoing wire transfers
were made from the bank account in Victim #1’s name. Four of the wire transfers, totaling
$78,686.76, were sent to APMEX, a gold coin dealer in Oklahoma, and one, for $144,000, was
sent to another gold dealer, Goldline, Inc., based in Los Angeles, CA.

30. Ll obtained records from APMEX and determined that an individual claiming to be
Victim #1, using an email created in her name and calling from HICKS’ Phone #1 purchased
approximately 60 gold coins described as “Gold American Eagle” and “Gold Buffalo.” The
coins were shipped in four separate packages delivered in or around February 27, 28, March 5
and March 13, 2019, All the coins were shipped to the Gold Delivery Residence in Vallejo.

31. — L also obtained from APMEX< three audio recordings of telephone calls made from
HICKS’ Phone #1 by a person claiming to be Victim #1, attempting to conceal and change his
voice. I have listened to these calls and believe that they are HICKS, whose voice I recognize
from watching public videos he posted on his public Instagram profile.

32. On December 24, 2019, I obtained records from Goldline regarding a wire
transfer for $144,000 received from the same BofA account in the name of Victim #1. Goldline
stated that they received the money on December 17, 2018, as payment for “100 x loz Gold
Eagles” coins that were delivered to the same address in Richmond listed on the bank account

Victim #1’s name. The order was placed in the name of Victim #1.
Case 4:20-cr-O@#98-PJH Document 1 Filed 02/11/4®, Page 10 of 40

33. [have obtained recordings of calls from Goldline from a person identifying
themselves as Victim #, and I recognize the voice as being HICKS.

34. Further, I played two calls to Goldline from a person claiming to be Victim #1 (on
December 17 and December 20, 2018) for HICKS’ probation officer. She recognized his voice
from the December 17 call, and said it appeared he was trying to change his voice. She said that

the call on December 20 sounded like HICKS, but she couldn’t say definitively.

F. Text Messages, Emails, and HICKS’ Instagram Account Link HICKS to
Loan Fraud Conspiracy

35. [have obtained account information, location data, and text message exchanges
from Google Inc. for HICKS Phone #1. On November 17, 2018, HICKS Phone #1 sent a text
message that said “we good I just need a granny.” Based on the timing of this conversation, I
believe HICKS here is referring to the need for an older woman to impersonate Victim #1, who
is an elderly woman. In fact, less than a month later, on December 13, 2018, ARREOLA-
MARTIN, age 69, impersonated Victim #1 to notarize documents.

36. On March 14, 2019, there is the following exchange of text messages between
HICKS Phone #1 and a telephone number with a 213 area code.

213: “Nigga that’s fucked up that I didn’t get my chop off that 142k that was in the

account. No matter what the situation ole girl signed for that shit.”

HICKS Phone #1: “Wf it’s a block.”

213: “Naw nigga I'm talking about all that Neiman Marcus and all that shit after I heard

it was blocked”

213: “I want my chop off that 142 that was in there.”

213: “All that shopping Smurf was doing came out that 142.”

HICKS Phone #1: “Bra J deal with my bro.”

37. Based on our investigation, I know that HICKS’ brother is referred to and known

as “Smurf.” I also know that someone using funds from the BofA account in Victim #1’s name
Case 4:20-cr-O@?88-PJH Document1 Filed 02/11/46, Page 11 of 40

made approximately $74,000 in purchases from different stores in the San Francisco Bay Area,
including Neiman Marcus, Macy’s, Best Buy, Nordstrom, Sunglass Hut, Target, Barney’s, Ugg
and Guitar Center. The purchases were made from approximately February 19 to February 28,
2019, two weeks before the above-described text message exchange.

38. The text messages I reviewed, sent from and received by HICKS’ Phone #1 do
not clearly show the identity of the persons involved in the conversations. However, on April 9,
2019, in response to a question asked in an incoming text message, “what's the Avid account
login? Just the email,” HICKS Phone #1 replied with “icekingmusic01@gmail.com.”

39. The Twitter profile for “@kafani” lists bayonaire.kafani@gmail.com as a contact
for HICKS. The location icon associated with this profile shows “ICE KING OAKLAND.”

40. The Instagram profile for “@kafani” shows the same individual as the Twitter
profile and lists the email bayonaire.kafani@gmail.com way to contact the account owner.

41. On December 23, 2019, I obtained a search warrant for email account:
bayonaire.kafani@gmail.com. In my review of those emails, I identified two incoming emails,
sent on May 1 and May 2, 2019, from icekingmusic01@gmail.com to
bayonaire.kafani@gmail.com.

42. Open source internet searches identified public Twitter and Instagram profiles
that include several pictures and videos that match HICKS’ driver’s license photo, and use the
moniker “Kafani,” which I know is an a/k/a for HICKS.

43. On January 26, 2020, I searched the internet for “Avid login” and found a
webpage, www.avid.com, a company specializing in audio and video multimedia equipment and
software. I know from this case that HICKS is a local rap musician, and that he produces videos
and songs, therefore using equipment and software such as the one distributed and sold by Avid.

44. The Oakland Police Department, Intelligence Unit, provided investigators
working with me on this case with information that HICKS grew up and is associated with an

Oakland street gang named, “Ice City;” hence, HICKS fondness of using the term, “ice.”

10
Case 4:20-cr-O@f88-PJH Document1 Filed 02/11/@@\ Page 12 of 40

45. For example, a review of the public posts in the Instagram profile for “@kafani”
shows a picture posted on October 27, 2019 of another Instagram user identified as
“smurfhicks.” On the post, “@kafani” included a message that reads “Everybody wish my
brother @smurhicks Happy Birthday...It’s a real nigga Holiday “#alwaystalkinmoney #ATM

#Icekingmusic.” I believe the individual in this picture is HICKS?’ brother.

G. Complaint to the FBI Alleges HICKS Involved in Wire Fraud; Names Two
Specific Victims

46. On April 25, 2019, the FBI received a complaint through the internet from an
individual who identified himself as Victim #5. The complaint identified “MARK HICKS aka
AMIR RASHAD,” as the individual responsible of doing “wire fraud” in the amount of $50,000
against Victim #5. The complainant added that HICKS “tried wiring money from an account
under the name of another victim, JD (Victim #7), and he is still out committing crimes and
putting other people in danger.” The complaint stated that HICKS had prior federal convictions
and was on federal probation. In fact, HICKS is currently on supervised release following a
2015 conviction for Bank Fraud and Conspiracy to Commit Mail and Wire Fraud, for which he ~
was sentenced to 39 months in prison.

47. | The complainant identified the Antioch, CA address noted above as HICKS’
current residence and HICKS mother’s address in Oakland, claiming that HICKS also uses that
address. In my investigation, I have learned that until Mid-December 2019 HICKS lived at the
Antioch address, and that HICKS’ mother lives at the address in Oakland provided by the
complainant. I have also learned that sometime in mid-December 2019 HICKS moved to
Target Location #1.

48. Weare currently investigating reports from Victims #5 and #7 that someone
obtained their personal identifying information without permission, and attempted to obtain
hundreds of thousands of dollars in fraudulent loans using their properties as collateral (See Sec.

V below).

11
Case 4:20-cr-O@988-PJH Document1 Filed 02/11/@®@\ Page 13 of 40

II. HICKS and JONES Commit Mortgage Loan Fraud Against DB (Victim #2)
49. Around December 2019, the identity of Los Angeles resident DB (“Victim #2),

was stolen and used to obtain a $1 million loan against Victim #2’s property, located in Beverly
Hills, CA. The corresponding loan documents were notarized at an address in Fairfield, CA and
signed by an individual who used a California Driver’s License, number D9765656, in the name
of Victim #2. The Los Angeles County District Attorney’s Office (““LACDA”) was made aware
of this fraudulent transaction and opened an investigation, and I was alerted to their matter on
January 17,2020. At that time, I determined that their investigation involved some of the same
suspects and the same pattern as the HICKS investigation.

50. As part of their investigation into the Victim #2 fraud, the LACDA obtained and
analyzed fingerprints from the notary book signed by the individual purporting to be Victim #2.
They determined that the identity of that individual was JONES.

51. [have reviewed the image on the CDL used for the fraudulent notarization on the
Victim #2 loan documents, and based on my comparison of the photo to JONES’ legitimate CDL
photo, I have determined they are the same individual. On January 30, 2020, I queried California
Department of Motor Vehicle’s driver’s license records for CDLN number D9765656 and
determined that the number belongs to another individual with no apparent relation to Victim #2
or JONES.

A. HICKS Orders Gold Coins and Bars by Phone Posing as Victim #2

52. As part of our investigation, we learned that U.S. Gold Bureau, a gold dealer in
Austin, TX, had information on a recent purchase of gold coins and bars made by an individual
identifying himself as Victim #2. I contacted U.S. Gold Bureau and confirmed that on December
2, 6, and 12, 2019, they received payment for three orders for gold coins and bars, totaling
$939,999.97, from a person who identified himself as Victim #2. All three orders were shipped
to the Gold Delivery Residence in Vallejo.

53. U.S. Gold Bureau told the FBI that the person calling to place these orders had
called from two telephone numbers, one of them being 510-332-3732 (HICKS Phone #2), which

12
Case 4:20-cr-O@®88-PJH Document 1 Filed 02/11/48 Page 14 of 40

as described more fully below, we believe is the phone HICKS used for the Victim #2 fraud.
U.S. Gold Bureau also provided dates and times of the calls, as well as recordings.
B. Calis to U.S. Gold Bureau Came From Vicinity of HICKS’ Residence
54. | On February 1, pursuant to a federal search warrant signed by the Honorable
Sallie Kim, I obtained historical cell tower location data from AT&T for HICKS Phone #2. An
FBI Cellular Analysis Survey Team (CAST) special agent has been analyzing that data, and we
have determined that multiple calls from HICKS Phone #2 to the U.S. Gold Bureau occurred
when the phone was in the vicinity of Target Location #1, HICKS’ current residence.
a. On January 16, 2020 at 12:47 pm PT, U.S. Gold Bureau recorded an 8 minute,
13 second call with an individual speaking from HICKS Phone #2 discussing
the Victim #2 gold purchase. According to the FBI CAST agent, at the time,
that number was connecting to one of the two cell towers closest to HICKS’
residence, and call records show a call of the same duration at the same time.
b. On January 22, 2020 at 7:44 am PT, U.S. Gold Bureau recorded a 5 minute,
45 second call with an individual calling from HICKS Phone #2 inquiring
about the Victim #2 gold purchase. At the time, that number was connecting
to one of the two cell towers closest to HICKS’ residence, and call records
show a call of the same duration at the same time.
c. On January 24, 2020 at 9:08 am PT, U.S. Gold Bureau recorded a 2 minute,
19 second call with an individual calling from HICKS Phone #2 inquiring
about the Victim #2 gold purchase. According to the FBI CAST agent, at the
time, that number was connecting to one of the two cell towers closest to
HICKS’ residence, and call records show a call of the same duration at the
same time.
d. In addition to these calls, CAST analysis of the toll records for HICKS Phone

#2 show six other calls to the U.S. Gold Bureau’s number in Austin, all of

13
Case 4:20-cr-Of@Q8-PJH Document 1 Filed 02/11/am@, Page 15 of 40

which were made in December 2019 from the cell tower in the vicinity of the

Antioch address, which I know to have been HICKS’ residence at that time.

Cc. HICKS’ Voice Identified on Gold Bureau Calls Posing as Victim #2

55. I listened to the recorded calls from HICKS Phone #2 provided by the U.S. Gold
Bureau and recognized that the individual calling and identifying himself as Victim #2 was in
fact HICKS. This voice also matches the voice of an individual who ordered gold coins from
other gold dealers in transactions we had identified as part of this investigation.

56. [have also reviewed several videos that have been published on HICKS’ public
Instagram page and the way HICKS speaks in his Instagram posts matches the voice on the
recorded calls to the gold dealers and the title company.

57. Ihave also played the recordings to another FBI Agent on my squad who is
familiar with HICKS’ voice from a prior investigation, and he also identified the voice on the
recordings as that of HICKS.

58. | And as noted above, on February 7, 2020, a U.S. Secret Service agent involved in
this investigation played two recordings of HICKS speaking to the U.S. Gold Bureau and
identifying himself as Victim #2, on December 2, 2019, and January 29, 2020, for HICKS’
probation officer, and she recognized the voice on the both recordings as HICKS.

59. On January 22, 2020, U.S. Gold Bureau received a bank wire for $24,000,
purporting to come from Victim #2, for the purchase of additional gold bars. The individual
called U.S. Gold Bureau from HICKS Phone #2 and, based on the sound of his voice, it is
believed he is the subject of this investigation, HICKS, and the same individual previously
identified for the orders totaling $939,999.97. The order on January 22, 2020, was for 13 one
ounce gold bars, to be shipped to the Gold Delivery Residence in Vallejo, the same location

where the December orders totaling $939,999.97 had been delivered.

14
Case 4:20-cr-O@®#@8-PJH Document1 Filed 02/11/a@. Page 16 of 40

D. JONES is Involved in Controlled Delivery to Gold Delivery Residence in
Vallejo

60. On January 28, 2020, the FBI conducted a controlled delivery of the order paid
for on January 22, 2020 for $24,000. However, at the direction of the FBI, instead of sending
gold bars, U.S. Gold Bureau sent silver bars, worth only about $300. The shipment was sent
through the U.S. Postal Service (“USPS”) and the delivery was video and audio recorded.

61. | The FBI set up surveillance around the exterior of the Gold Delivery Residence in
Vallejo, California before and after the package was delivered. Prior to the delivery, a car
registered to HICKS’ brother and being driven by a black male, was seen dropping off JONES at
the Gold Delivery residence. Later that day, we observed the same vehicle arriving at Target
Location #2, the residence of HICKS’ brother.

62. I have reviewed the corresponding video, and identified the person who received
the package as JONES. JONES was sitting outside the Gold Delivery Residence when the
delivery was made. JONES identified himself as “David,” said he lived at the Gold Delivery
Residence, and signed his name as Victim #2 on the corresponding USPS form. No ID was
requested, so he did not produce identification.

63. After the package was delivered, JONES was seen departing from the Gold
Delivery Residence and immediately taking the package to Target Location #2, where he met
with several other individuals. One of the individuals who was seen at this residence is believed
to be HICKS’ brother. HICKS’ brother is a registered sex offender, and according to the
Megan’s Law website, he resides at Target Location #2

64. On January 29, 2020, U.S. Gold Bureau was contacted from telephone number
702-200-8932 by an individual identifying himself as Victim #2. “Victim #2” claimed he had
lost the phone with number HICKS Phone #2 and had a new telephone number. “Victim #2”
complained that he had ordered gold bars but instead had received silver bars. A call service
representative of U.S. Gold Bureau told the individual that it was a mistake made by the shipping

department and that his order would be fulfilled as soon the silver bars were returned to U.S.

15
Case 4:20-cr-0@808-PJH Document1 Filed 02/11/aQ Page 17 of 40

Gold Bureau. U.S. Gold Bureau agreed to send a prepaid envelope or prepaid label to facilitate
the shipping of the silver bars back to US Gold Bureau.

65. On February 6, 2020, the silver bars were returned to U.S. Gold Bureau. U.S.
Gold Bureau, at the FBI’s instruction, will tell HICKS that the bars and coins will be shipped on
Monday, February 10, to arrive at the Gold Delivery Residence on Wednesday, February 12.
IV. Mortgage Loan Fraud, Identify Theft Against Victims #3 and #4 (LM & BM)

66. On October 14, 2019, Victim #3 (LM) contacted the Orinda Police Department
regarding an unauthorized loan attained using her identity and that of her husband, Victim #4
(BM). The $325,000 unauthorized loan was against Victims #3 and #4”s property located in
Orinda, CA. Loan documents provided by Placer Title Company show that the fraudulently
obtain funds were to be wired to CIT Bank, Account # *****1209.

67. The Contra Costa County District Attorney’s Office investigated and, on October
24, 2019, executed a search warrant for documents and records related to CIT Bank Account #
******1909, The results of the search warrant and review of bank records indicate that Account
# *****1209 was opened using the identities of Victims #3 and #4. Associated with this account
are telephone numbers 650-229-8705 and 510-697-4553 as well as Gmail email addresses using
the names of Victims #3 and #4. USSS Special Agent Stephen Miller has spoken with Victims
#3 and #4, and both confirmed that they did not open CIT Bank Account #******1209, nor did
they create the Gmail email accounts in their name.

A. HICKS Opens CIT Bank Account in Victims #3 and #4’s Name

68. On December 16, 2019, CIT Bank provided USSS SA Miller with bank records
associated with Account # *****1209. Included in the records are recorded telephone calls that
originated from telephone number 650-229-8705, the number that appears on the Placer Title
loan documents and also provided to CIT Bank when Account # ******1209 was opened. SA
Miller reviewed these recorded telephone calls and heard the caller’s voice provide the email in

the name of Victim #4 to the CIT Bank employee so that a verification code could be sent to the

16
Case 4:20-cr-O@T88-PJH Document 1 Filed 02/11/@®\ Page 18 of 40

email address. On the recordings, the subject’s voice is heard providing the CIT Bank employee
with correct verification codes sent to the email in Victim #4’s name.

69. I have obtained and listened to recorded telephone conversations with the
individual who open CIT Bank Account # ******1209, and I recognized the voice as matching
that of HICKS, the same voice that made calls to U.S. Gold Bureau, Goldline, and APMEX tied
to the frauds targeting Victims #1 and Victim #2.

B. HICKS Voice is Identified as the Caller Impersonating Victim #4.

70. On October 3, 2019, an individual identifying himself as Victim #4, telephoned
U.S. Gold Bureau to order gold coins and bars. One of the agents on this case played this
recording to HICKS’ probation officer, who said that she recognized the voice on the recording
as being HICKS.

Cc. ARREOLA-MARTIN and POOL Impersonate Victims #3 and #4

71. On September 11, 15, and 30, 2019, individuals identifying themselves as Victims
#3 and #4 met with Notary 3 at the Starbucks in El Cerrito, CA to sign and notarize documents
related to the loan against Victim #3 and #4’s property in Orinda, CA. An Orinda Police
Department Detective has interviewed Notary 3, and obtained her notary records.

72. On November 12, 2019, Contra Costa County District Attorney (CCCDA) Senior
Inspector Richard Van Koll and Inspector Steven Cheatham met Notary 3 to conduct a photo-
lineup. Notary 3 was shown a photo lineup of individuals, and identified a picture of
ARREOLA-MARTIN as the individual identifying herself as Victim #3.

73. On November 15, 2019, CCCDA Senior Inspector Van Koll and Inspector
Cheatham met again with Notary 3. Notary 3 was shown a photo lineup of individuals, and
identified a picture of POOL as the individual who claimed to be Victim #4.

74, The Contra Costa Sheriff's Crime Lab had the fingerprints given to the notary
analyzed, and the fingerprint of the individual identifying himself as Victim #4 was that of

POOL, and the fingerprint of the individual identifying himself as Victim #3 was that of

17
Case 4:20-cr-O@f88-PJH Document 1 Filed 02/11/@®\ Page 19 of 40

ARREOLA-MARTIN.
Vv. Mortgage Loan Fraud, Identify Theft from (DR & CR) Victims #5 and #6

75. On May 6, 2019, Victim #5 (DR) was interviewed in response to the April 25,
2019 anonymous complaint sent to the FBI in his name. Victim #5 stated that he did not file a
complaint with the FBI. However, he did state that in October 2018, someone tried to obtain a
cash-out loan against his business property in Redwood City, CA.

76. In November 2019, a loan officer from Coast to Coast Lending in San Juan
Capistrano, CA, was interviewed by the FBI. The loan officer stated that in early October 2018,
he received a loan application in the name of Victim #5 and his wife CR (Victim #6) for a cash-
out refinancing loan against their property, in Redwood City, CA. While the loan was being
processed, an individual identifying himself as Victim #5 used an email in Victim #5’s name and
telephone number 650-216-8778 to communicate with the loan officer. The loan closed
successfully. As a result, on October 12, 2018, the loan proceeds, totaling $470.609.35, were
wire-transferred to a BofA account in the name of “Victim #5 Enterprises,” number ******9229,
A few days after closing the loan, the loan officer was informed that Victim #5’s bank account,
used to receive the loan funds, was frozen due to fraud. The loan officer also learned that the
loan signing was not done at Victim #5 and #6s residence, as was instructed, but instead at a
Starbucks in Stockton, CA. By the time the funds were frozen approximately $94,000 had been

withdrawn from the account.

A. HICKS Purchases Gold Using Funds from Victims #5, #6 Loan
77. Of this amount, $73,442 was wired to Goldline Inc. to purchase gold bars and

coins. The calls to Goldline were recorded, and the individual is the same voice I recognize as
HICKS, and the same voice that was recorded in calls to U.S. Gold Bureau, APMEX, and CIT
Bank as part of the fraud against Victim #1, Victim #2, and Victims #5, and #6.

78. Separately, I played an October 15, 2018 call to Goldline from an individual
purporting to be Victim #5 for HICKS’ probation officer. She stated that it was possibly HICKS,

18
Case 4:20-cr®L08-PJH Document 1 Filed 02/14740 Page 20 of 40

and that the rasp in the voice was similar to his.

B. ARREOLA-MARTIN and Co-Conspirator Impersonate Victims #5 and #6
to Notarize Fraudulent Loan Documents

79., On October 10, 2018 Notary 4 was contacted and asked to meet Victims #5 and
#6 to notarize loan documents. Later that day, Notary 4 met with two individuals claiming to be
Victims #5 and #6. Both individuals provided a fingerprint in the notary book, and produced
California Driver’s Licenses in the names of Victims #5 and #6. Victim #5 used California
Driver’s License number C***3177 and Victim #6 used California Driver’s License number
D***0032. Both California Driver’s Licenses had the same residence address listed as 411 El
Dorado Street, Vallejo, CA 94590,

80. | have obtained records from the California Department of Motor Vehicles for
both driver’s license numbers and determined they do not belong to anybody with the last name
of Victims #5 and #6. In fact, the driver’s license number used by the purported Victim #5
belongs to a deceased individual. The other number used by the purported Victim #6 is assigned
to a person with a residence in Chino, CA. However, the image on Victim #5’s CDL matches
that of ARREOLA-MARTIN. The fingerprints from the notary book are being analyzed by the
Alameda County Central Identification Bureau.

81. On February 4, 2020, I met with Notary 4, the notary who met with the
individuals claiming to be Victims #5 and #6, and showed him a photo lineup of both
ARREOLA-MARTIN and, separately, an unindicted co-conspirator. The notary said he was “85
percent” certain the woman identifying herself as Victim #6 was ARREOLA-MARTIN. The
notary did not recognize the picture of the unindicted co-conspirator.

VI. Investigation of Target Locations

82. As part of my investigation, I have spoken with HICKS’ federal probation officer,
and she told me that HICKS is registered as living at Target Location #1. Further, on February
6, 2020, this probation officer visited HICKS at Target Location #1, and confirmed it is his

current residence.

19
Case 4:20-cr/O8108-PJH Document1 Filed 02/14740 Page 21 of 40

83. | Ihave checked probation records for JONES, and confirmed that he currently
lives at Target Location #2. The controlled delivery of silver bars and coins made by U.S. Gold
Bureau in January 2020 were observed being taken by JONES to Target Location #2. HICKS
brother, who was captured on ATM surveillance videos withdrawing funds form a BofA
checking account set up in Victim #1’s name, also lives at Target Location #2, as does his
girlfriend, who was also captured on ATM surveillance videos withdrawing funds from the same
Victim #1 BoA account.

84. FBI agents assigned to this investigation have observed Vehicles #1 and #3 at
Target Location #1 on multiple occasions, most recently on February 1, 2020. I was told by
HICKS’ probation officer that Vehicle #2, a 2015 Mercedes Benz $550 was kept in the garage at
Target Location #1.

85. I have observed Vehicle #3, a Nissan Sentra, parked in front of Target Location
#1, as well as in front of HICKS’ former address in Antioch when he resided there. I have also
observed what I believe is the same Nissan Sentra as the vehicle seen in an ATM surveillance
video dropping off HICKS’ brother’s girlfriend to withdraw funds from Victim’s #1 BofA
account.

86. Ina Facebook Live broadcast by HICKS that I have seen, HICKS can be heard
bragging about having a “Mercedes 550” and the inside of what appears to be Vehicle #2 is
visible. Additionally, a 2015 Mercedes Benz S550 is registered to HICKS’ mother, and to a
foundation “The Take-A-Step Foundation” that is tied to HICKS.

87. Vehicle #1: I know from a previous investigation of HICKS that he is the owner
of this vehicle, a Cadillac Escalade. The vehicle is currently registered to HICKS’ mother’s
address in Oakland
VII. Types of Evidence to be Sought

88. Based on my training and experience, including experience investigating fraud

schemes, there is probable cause to believe that certain electronic and paper documents and

20
Case 4:20-cr/O@8L08-PJH Document 1 Filed 02/14720 Page 22 of 40

evidence may be found in the target locations. For the bank accounts opened in the victims’
names, there may be statements, checks, ATM cards, receipts, and other records. These can be
in either paper or electronic form, and the possession of these types of documents is an indicator
of the access and control] over an account, and is therefore relevant to the conduct described
above.

89. _ Based on my training and experience, I also believe that participants in fraud

schemes as described above often communicate with other participants or with bank
| representatives, notaries, title companies, and gold dealers. As discussed above, there is
evidence that HICKS communicated with co-conspirators, banks, title companies, and gold
dealers. The presence of these communications at the subject location could constitute evidence
of the crimes alleged.

90. Based on my experience in investigating fraud schemes such as described above, I
have learned that the source of funds fraudulently obtained through loans using the victims’
identities, as well as gold coins or bars, or other proceeds of the fraud, can be relevant evidence
regarding the schemes because this type of evidence can show, among other things, the access
and control of the relevant accounts, the participants in the scheme, and efforts to conceal the
scheme. Also based on my training and experience, I know that financial records, in both paper
and electronic form, are often retained for long periods of time and that in this case there is
probable cause to believe that the target locations will contain records for relevant bank and
other financial accounts.

VIII. Roles of Computers and Digital Devices in the Conspiracy

91. Based on my training and experience, I believe that computer equipment and/or
electronic/digital devices (collectively, “digital devices”) were used in furtherance of the above-
described conspiracy, to wit: 1) to open bank accounts in the victims’ names, 2) to contact title
companies, loan brokers, and notaries, and 3) to contact gold sellers, and 4) to communicate with

other conspirators, from digital devices using HICKS home IP address and from other locations.

21
Case 4:20-cr6@108-PJH Document 1 Filed 02/14éR0 Page 23 of 40

I respectfully submit that there is probable cause to believe that the digital devices currently _
located at the target locations are the same equipment used to perpetrate this conspiracy.

92. Although the conduct that I am investigating occurred from at least 2018, I know
based on my training and experience that computer files or remnants of such files can be
recovered months or even years after they have been downloaded onto a hard drive, deleted or
viewed via the Internet. Electronic files downloaded to a hard drive can be stored for years at
little or no cost. Even when such files have been deleted, they can be recovered months or years
later using readily-available forensics tools. When a person “deletes” a file on a home computer,
the data contained in the file does not actually disappear; rather, that data remains on the hard -
drive until it is overwritten by new data. Therefore, deleted files, or remnants of deleted files,
may reside in free space or slack space — that is, in space on the hard drive that is not allocated to
an active file or that is unused after a file has been allocated to a set block of storage space — for
long periods of time before they are overwritten.

93. In addition, a computer's operating system may also keep a record of deleted data
in a “swap” or “recovery” file. Similarly, files that have been viewed via the Internet are
automatically downloaded into a temporary Internet directory or “cache.” The browser typically
maintains a fixed amount of hard drive space devoted to these files, and the files are only
overwritten as they are replaced with more recently viewed Internet pages. Thus, the ability to
retrieve residue of an electronic file from a hard drive depends less on when the file was
downloaded or viewed than on a particular user's operating system, storage capacity, and
computer use habits. This application seeks permission to search for and seize evidence of the
crimes described above stored on digital devices, as well as any digital devices that constitute
fruits and instrumentalities of the crimes. Searches of digital devices and seizure of any data will
comport with the protocol set forth in Attachment C, which is hereby incorporated by reference.

94. Based upon my conversations with other law enforcement personnel and in my

experience and training, I know that computers and other electronic equipment, including cell

22
Case 4:20-crA8®xL08-PJH Documenti1 Filed 02/1780 Page 24 of 40

phones and smart phones, are often used to facilitate and maintain records in complex financial
crimes.

95. Based upon my training, experience, and information related to me by agents and
others involved in the forensic examination of computers, I know that computer data can be
stored on a variety of systems and storage devices, including hard disk drives, floppy disks,
compact disks, magnetic tapes and memory chips. Some of these devices can be smaller than a
thumbnail and can take several forms, including thumb drives, secure digital media used in
phones and cameras, personal music devices, and similar items.

96. | Based upon my training and experience, and information related to me by agents
and others involved in the forensic examination of computers and digital devices, I know that
computers and digital devices are often used to store information, very much the same way
paper, ledgers, files and file cabinets are used to store information. I know that it is common
today for businesses, including illegal ones, to utilize computers to conduct their business and to
store information related thereto. I also know that it is common for individuals to have personal
computers and to use these computers to conduct their personal affairs, their business affairs, and

to store information related thereto.

97. Based upon my training and experience, and information related to me by agents
and others involved in the forensic examination of computers and digital devices, I know that a
forensic image is an exact physical copy of a data storage device. A forensic image captures all
data on the subject media without viewing or changing the data in any way. Absent unusual
circumstances, it is essential that a forensic image be obtained prior to conducting any search of
data for information subject to seizure pursuant to the warrant. I also know that during the
search of the premises it is not always possible to create a forensic image of or search digital
devices or media for data. I also know that it is frequently necessary to remove digital devices or
media for later laboratory evaluation off-site under controlled circumstances. This is true for a

number of reasons, including the following:

23
Case 4:20-cr400108-PJH Document 1 Filed 02/1ff20 Page 25 of 40

98. Searching digital devices can be a highly technical process that requires specific
expertise and specialized equipment. Because there are so many different types of digital
devices and software in use today, it is difficult to anticipate all of the necessary technical
manuals, specialized equipment, and specific expertise necessary to conduct a thorough search of
the media to ensure that the data will be preserved and evaluated in a useful manner.

99. Searching digital devices can require the use of precise, scientific procedures
designed to maintain the integrity of the evidence. The recovery of such data may require the
use of special software and procedures, such as those used in a law enforcement laboratory.

100. The volume of data stored on many digital devices is typically so large that it will
be highly impractical to search for data during the execution of the physical search of the
premises. Storage devices capable of storing 500 gigabytes of data are now common in desktop
computers. It can take several hours, or even days, to image a single hard drive. The larger the
drive, the longer it takes. Depending upon the number and size of the devices, the length of time
that agents must remain onsite to image and examine digital devices can become impractical.

101. Because digital data may be vulnerable to inadvertent modification or destruction,
a controlled environment, such as a law enforcement laboratory, may be essential to conduct a
complete and accurate analysis of the digital devices from which the data will be extracted.
Software used in a laboratory setting can often reveal the true nature of data. Moreover, a
computer forensic reviewer needs a substantial amount of time to extract and sort through data
that is concealed or encrypted to determine whether it is evidence, contraband, or an
instrumentality of a crime.

102. Analyzing the contents of a computer or other electronic storage device, even
without significant technical difficulties, can be very challenging, and a variety of search and
analytical methods must be used. For example, searching by keywords, which is a limited text-
based search, often yields thousands of hits, each of which must be reviewed in its context by the

examiner to determine whether the data is within the scope of the warrant. Merely finding a

24
Case 4:20-crA#1L08-PJH Document 1 Filed 02/1470 Page 26 of 40

relevant hit does not end the review process. The computer may have stored information about
the data at issue which may not be searchable text, such as: who created it; when and how it was
created, downloaded, or copied; when it was last accessed; when it was last modified; when it
was last printed; and when it was deleted. The relevance of this kind of data is often contextual.
Furthermore, many common e-mail, database, and spreadsheet applications do not store data as
searchable text, thereby necessitating additional search procedures. To determine who created,
modified, copied, downloaded, transferred, communicated about, deleted, or printed data
requires a search of events that occurred on the computer in the time periods surrounding activity
regarding the relevant data. Information about which users logged in, whether users shared
passwords, whether a computer was connected to other computers or networks, and whether the
users accessed or used other programs or services in the relevant time period, can help determine
who was sitting at the keyboard.

103. Searching digital devices can require the use of precise, scientific procedures
designed to recover latent data. The recovery of such data may require the use of special
software and procedures. Data that represents electronic files or remnants of such files can be
recovered months or even years after it has been downloaded onto a hard drive, deleted, or
viewed via the Internet. Even when such files have been deleted, data can be recovered months
or years later using readily available forensic tools. Normally, when a person deletes a file on a
computer, the data contained in the file does not actually disappear; rather, that data remains on
the hard drive until it is overwritten by new data. Therefore, deleted files, or remnants of deleted
files, may reside in space on the hard drive or other storage media that is not allocated to an
active file. In addition, a computer’s operating system may keep a record of deleted data in a
swap or recovery file or in a program specifically designed to restore the computer’s settings in
the event of a system failure.

104. This warrant seeks authority to seize contextual data, including evidence of how a

digital device has been used, what it has been used for and who has used it. It can be very

25
Case 4:20-cr,@@108-PJH Document 1 Filed 02/1hbg0 Page 27 of 40

important in criminal cases to seek “attribution” data so that an event or communication can be
associated with a person. Based upon my training and experience, and information related to me
by agents and others involved in the forensic examination of computers and digital devices, this
authority is sought for a number of reasons:

a. In some instances, the computer “writes” to storage media without the
specific knowledge or permission of the user. Generally, data or files that have been received via
the Internet are automatically downloaded into a temporary Internet directory or cache. The
browser typically maintains a fixed amount of hard drive space devoted to such data or files, and
the files are only overwritten as they are replaced with more recently viewed Internet pages.
Thus, the ability to retrieve artifacts of electronic activity from a hard drive depends less on
when the file was downloaded or viewed than on a particular user’s operating system, storage
capacity, and computer usage. Logs of access to websites, file management/transfer programs,
firewall permissions, and other data assist the examiner and investigators in creating a “picture”
of what the computer was doing and how it was being used during the relevant time in question.
Given the interrelationships of the data to various parts of the computer’s operation, this
information cannot be easily segregated.

b. Digital data on the hard drive that is not currently associated with any file
may reveal evidence of a file that was once on the hard drive but has since been deleted or
edited, or it could reveal a deleted portion of a file (such as a paragraph that has been deleted
from a word processing file). Virtual memory paging systems can leave digital data on the hard
drive that show what tasks and processes on the computer were recently used. Web browsers, e-
mail programs, and chat programs store configuration data on the hard drive that can reveal
information such as online nicknames and passwords. Operating systems can record additional
data, such as the attachment of peripherals, the attachment of USB flash storage devices, and
times the computer was in use. Computer file systems can record data about the dates files were

created and the sequence in which they were created. This data can be evidence of a crime, can

26
Case 4:20-cr-80108-PJH Document1 Filed 02/1480 Page 28 of 40

indicate the identity of the user of the digital device, or can point toward the existence of
evidence in other locations (or on other devices).

c. Further, evidence of how a digital device has been used, what it has been
used for, and who has used it, may be learned from the absence of particular data on a digital
device. Specifically, the lack of computer security software, virus protection, malicious
software, evidence of remote control by another computer system, or other programs or software
may assist in identifying the user indirectly and may provide evidence excluding other causes for
the presence or absence of the items sought by this application. Additionally, since computer
drives may store artifacts from the installation of software that is no longer active, evidence of
the historical presence of the kind of software and data described may have special significance
in establishing timelines of usage, confirming the identification of certain users, establishing a
point of reference for usage and, in some cases, assisting in the identification of certain users.
This data can be evidence of a crime, can indicate the identity of the user of the digital device, or
can point toward the existence of evidence in other locations. Evidence of the absence of
particular data on the drive is not generally capable of being segregated from the rest of the data
on the drive.

105. Based upon my training and experience, and information related to me by agents
and others involved in the forensic examination of computers and digital devices, I know that, in
order to search for data that is capable of being read or interpreted by a computer, law
enforcement personnel will need to seize, image, copy, and/or search the following items, subject
to the procedures set forth in Attachment C and incorporated by reference herein:

a. Any computer equipment or digital devices that are capable of being used
to commit or further the crimes outlined above, or to create, access, or store evidence,
contraband, fruits, or instrumentalities of such crimes, as set forth in Attachment B;

b. Any computer equipment or digital devices used to facilitate the

transmission, creation, display, encoding, or storage of data, including word processing

27
Case 4:20-cr#@@108-PJH Document1 Filed 02/120 Page 29 of 40

equipment, modems, docking stations, monitors, printers, plotters, encryption devices, and
optical scanners that are capable of being used to commit or further the crimes outlined above, or
to create, access, process, or store (evidence, contraband, fruits, or instrumentalities) of such
crimes, as set forth in Attachment B;

c, Any magnetic, electronic, or optical storage device capable of storing data,
such as floppy disks, hard disks, tapes, CD ROMs, CD Rs, CD RWs, DVDs, optical disks,
printer or memory buffers, smart cards, PC cards, memory calculators, electronic dialers,
electronic notebooks, personal digital assistants, and cell phones capable of being used to
commit or further the crimes outlined above, or to create, access, or store evidence, contraband,
fruits, or instrumentalities of such crimes, as set forth in Attachment B;

d. Any documentation, operating logs, and reference manuals regarding the
operation of the computer equipment, storage devices, or software;

e. Any applications, utility programs, compilers, interpreters, and other
software used to facilitate direct or indirect communication with the computer hardware, storage
devices, or data to be searched;

f. Any physical keys, encryption devices, dongles, or similar physical items
which are necessary to gain access to the computer equipment, storage devices, or data;

g. Any passwords, password files, test keys, encryption codes, or other
information necessary to access the computer equipment, storage devices, or data;

h. All records, documents, programs, applications, or materials created,
modified, or stored in any form, including in digital form, on any computer or digital device, that
show the actual user(s) of the computers or digital devices during any time period in which the
device was used to commit the crimes referenced above, including the web browser’s history;
temporary Internet files; cookies, bookmarked, or favorite web pages; e-mail addresses used
from the computer; MAC IDs and/or Internet Protocol addresses used by the computer; e-mail,

instant messages, and other electronic communications; address books; contact lists; records of

28
Case 4:20-cr460108-PJH Document1 Filed 02/140 Page 30 of 40

social networking and online service usage; and software that would allow others to control the
digital device such as viruses, Trojan horses, and other forms of malicious software (or
alternatively, the lack of software that may allow others the potential opportunity to control the
digital device);

i. All records, documents, programs, applications, or materials created,
modified, or stored in any form, including in digital form, on any computer or digital device, that
show evidence of counter-forensic programs (and associated data) that are designed to eliminate
data from the computer or digital device; and all records, documents, programs, applications, or
materials created, modified, or stored in any form, including in digital form, on any computer or
digital device, that show contextual information necessary to understand the evidence,

contraband, fruits, or instrumentalities described in this attachment.

CONCLUSION AND REQUEST FOR SEALING

106. Based on the information above, I believe probable cause exists for the
authorization of search warrants for Target Locations #1 and #2, and for Vehicles #1, 2, and #3,
and for the issuance of a criminal complaint and arrest warrants for HICKS, JONES,
ARREOLA-MARTIN, and POOL, all for Conspiracy to Commit Wire Fraud in violation of 18
ULS.C. § 1349.

107. I further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents
because their premature disclosure may seriously jeopardize that investigation, giving targets an
opportunity to destroy or tamper with evidence, change patterns of behavior, notify confederates,

and flee from prosecution.

29
Case 4:20-cr00108-PJH Document1 Filed 02/14720 Page 31 of 40

Respectfully Submitted,

| {xs

ARMANDO‘DELGADO-CAMPOS
Special Agent, FBI

Subscribed and sworn to me on this__'* _ day of February 2020.

 

  

HON. JOSE .
UNITED STAT. AGISTRATE JUDGE
Case 4:20-cr-00108-PJH Document1 Filed 02/14720 Page 32 of 40

ATTACHMENT A-1

The property to be search is 4865 Mallard Ct., Oakley, CA (“Target Location #1”)
further described as a single story, light-green colored, single-story residence located at the
intersection of Mallard Ct. and Lois Ln. (See photograph, below.) Target Location #1 is on the
north side of Mallard Ct. and the front of the residence faces south onto Lois. Ln. The front of
Target Location #1 has four rectangle/squared windows on its facing as well as one circular
window above the front door. The address number of “4865” is found on the garage to the left of
the two-car white-colored garage door. The main entrance to Target Location #1 is a brown-
colored front door down a short cement pathway to the left of the garage.

The areas to be searched shall include all attached rooms, attics, basements, porches,
locked containers and safes, and other parts within Target Location #1, as well as the
surrounding grounds, driveway, garages, campers, carports, storage rooms, storage lockers,
yards, trash containers, and outbuildings that are associated with or assigned to Target Location
#1.

The search shall also include vehicles parked in parking spaces dedicated to Target
Location #1, vehicles whose keys are present in Target Location #1, or vehicles for which there

is indicia of ownership, registration, or use found at Target Location #1.

Photograph of Target Location #1:

 
Case 4:20-cr-00108-PJH Document 1 Filed 02/14720 Page 33 of 40

ATTACHMENT A-2

The property to be search is 2910 Humphrey Avenue, Richmond, CA 94804 (“Target
Location #2”) further described as a single story, tan colored house with a garage attached, with
a brown roof located almost on the southwest corner of 29" Street and Humphrey Avenue in
Richmond, CA. Target Location #2 front door is white and faces Humphrey Avenue to the
North. On the curve directly in front of Target Location #2 the numbers “2910” are painted
with white paint

The areas to be searched shall include all attached rooms, attics, basements, porches,
locked containers and safes, and other parts within Target Location #2, as well as the
surrounding grounds, driveway, garages, campers, carports, storage rooms, storage lockers,
yards, trash containers, and outbuildings that are associated with or assigned to Target Location
#2. The search shall also include vehicles parked in parking spaces dedicated to Target
Location #2, vehicles whose keys are present in Target Location #2, or vehicles for which there

is indicia of ownership, registration, or use found at Target Location #2.

29th St

Ave Humphrey Ave Humphrey Ave

yl6z

e

 

32
Case 4:20-cr0O0108-PJH Document1 Filed 02/1470 Page 34 of 40

ATTACHMENT B

Items to be seized

The following items to be seized in whatever form (including electronic) found at the

Property to be Searched described in Attachment A-1 (“Target Location #1) and Attachment A-

2 (Target Location #2”), including any digital devices, for evidence, fruits or instrumentalities

of violations of 18 U.S.C. § 1343, 18 U.S.C. § 371, 18 U.S.C. § 1028A, and 18 U.S.C. § 1029.

These records and materials are more specifically described below.

1.

Records, documents, or materials that identify the persons who have possession, custody,
or control over the property and vehicles searched, including but not limited to, personal
mail, checkbooks, personal identification, notes, other correspondence, utility bills, rent
receipts, payment receipts, financial documents, keys, photographs (developed or
undeveloped), leases, mortgage bills, vehicle registration information or ownership
warranties, receipts for vehicle parts and repairs and telephone answering machine

instructions;

2. Any documents, receipts, or records pertaining to the purchase, sale, or transfer of gold or

silver coins or bars, or other precious metals. These documents, receipts, and records
include, but are not limited to receipts, packaging, boxes, invoices, correspondence, logs,
or receipts. Also, any telephone and address books, letters, telephone bills, personal
notes, and other items reflecting names, addresses and telephone numbers of individuals

who requested or obtained gold coins, gold bars, or other precious metals;
Any gold or silver bars, coins, or packaging, and receipts for the purchase of these items;

Money ledgers, distribution or customer lists, price lists, supplier lists, maps and written
directions to locations, correspondence, notation logs, receipts, journals, books, pay and
owe sheets, telephone records, telephone bills, address books, bank statements, storage

unit receipts, wire transfer receipts, and other documents or devices noting the price,

33
Case 4:20-cr00108-PJH Document 1 Filed 02/1480 Page 35 of 40

quantity, dates, and/or times when gold or silver bars or coins, or other precious metals

were purchased possessed, transferred, distributed or sold;

5. The following additional evidence, fruits, and instrumentalities of the above-listed

violations of federal law:

a. Names and contact information of individuals who may be engaged in the

purchase of gold or silver coins or bars, or other precious metals with illicit funds;

b. Logs of calls (which would include last numbers dialed, last calls received, time

of calls and duration of calls) both to and from a mobile telephone;

c. Text messages relating to or referencing the purchase, receipt, sale, or transport of

gold or silver bars or coins, or other precious metals;

d. Incoming and outgoing voice mail messages relating to or referencing the
purchase, receipt, sale, or transport of gold or silver bars or coins, or other

precious metals;

e. Browser messages and/or internet communications (e.g., e mail; text messages)
relating to the purchase, receipt, sale, or transport of gold or silver bars or coins,

or other precious metals;

f. Documents in electronic format relating to or referencing the purchase, receipt,

sale, or transport of gold or silver bars or coins, or other precious metals;

g. Photographs and videos reflecting the purchase, receipt, sale, or transport of gold

or silver bars or coins, or other precious metals.

6. Devices or media that store data electronically, including personal computers, desktop
computers, laptop computers, tablet computers, PDAs; iPads; mobile telephones or
smartphones, pagers and answering machines (collectively, “Electronic Devices”) that

could contain evidence of the purchase, receipt, storage or transport of gold and silver

34
Case 4:20-cr-OO108-PJH Document 1 Filed 02/1480 Page 36 of 40

bars and coins, and other precious metals, including the items and materials listed in the

paragraphs above.

. The terms “records,” “documents,” and “materials” include all of the items described
above in whatever form and by whatever means they may have been created and/or
stored. This includes any photographic, mechanical, electrical, electronic, and/or
magnetic forms. It also includes items in the form of computer hardware, software,

documentation, passwords, and/or data security devices, as more fully described below;

. Computers or storage media used as a means to commit the violations described above,
including violations of 18 U.S.C. § § 1343, 18 U.S.C. § 371, 18 U.S.C. § 1028A, and 18
US.C. § 1029.

. For any computer or storage medium whose seizure is otherwise authorized by this
warrant, and any computer or storage medium that contains or in which is stored records

or information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):

a. evidence of who used, owned, or controlled the COMPUTER at the time the
things described in this warrant were created, edited, or deleted, such as logs,
registry entries, configuration files, saved usernames and passwords, documents,
browsing history, user profiles, email, email contacts, “chat,” instant messaging

logs, photographs, and correspondence;

b. evidence of software that would allow others to control the COMPUTER, such as
viruses, Trojan horses, and other forms of malicious software, as well as evidence
of the presence or absence of security software designed to detect malicious

software;

c. evidence of the lack of such malicious software;

35
Case 4:20-cr4#8108-PJH Document 1 Filed 02/1480 Page 37 of 40

d. evidence indicating how and when the computer was accessed or used to
determine the chronological context of computer access, use, and events

relating to crime under investigation and to the computer user;

e. evidence indicating the computer user’s state of mind as it relates to the crime

under investigation;

f. evidence of the attachment to the COMPUTER of other storage devices or similar

containers for electronic evidence;

g. evidence of counter-forensic programs (and associated data) that are designed to

eliminate data from the COMPUTER;
h. evidence of the times the COMPUTER was used;

i. passwords, encryption keys, and other access devices that may be necessary to

access the COMPUTER;

j. documentation and manuals that may be necessary to access the COMPUTER or
to conduct a forensic examination of the COMPUTER; records of or information

about Internet Protocol addresses used by the COMPUTER;

k. records of or information about the COMPUTER’s Internet activity, including
firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”
web pages, search terms that the user entered into any Internet search engine, and

records of user-typed web addresses;

1. contextual information necessary to understand the evidence described in this

attachment;

m. Routers, modems, and network equipment used to connect computers to the

Internet.

10. As used above, the terms “records” and “information” includes all forms of creation or

36
il.

12.

Case 4:20-cr00108-PJH Document 1 Filed 02/140 Page 38 of 40

storage, including any form of computer or electronic storage (such as hard disks or other
media that can store data); any handmade form (such as writing); any mechanical form
(such as printing or typing); and any photographic form (such as microfilm, microfiche,

prints, slides, negatives, videotapes, motion pictures, or photocopies).

The term “computer” includes all types of electronic, magnetic, optical, electrochemical,
or other high speed data processing devices performing logical, arithmetic, or storage
functions, including desktop computers, notebook computers, mobile phones, tablets,

server computers, and network hardware.
The term “storage medium” includes any physical object upon which computer data can

be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-

ROMs, and other magnetic or optical media.

37
Case 4:20-crA80L08-PJH Document1 Filed 02/14*80 Page 39 of 40

ATTACHMENT C

PROTOCOL FOR SEARCHING DEVICES OR MEDIA THAT STORE
DATA ELECTRONICALLY

1. In executing this warrant, the government will begin by ascertaining whether all
or part of a search of a device or media that stores data electronically (“the device”) reasonably
can be completed at the location listed in the warrant (“the site”) within a reasonable time. If the
search reasonably can be completed on site, the government will remove the device from the site
only if removal is necessary to preserve evidence, or if the item is contraband, a forfeitable
instrumentality of the crime, or the fruit of a crime.

2. If the government determines that a search reasonably cannot be completed on
site within a reasonable time period, the government must determine whether all or part of the
authorized search can be completed by making a mirror image of, or in some other manner
duplicating, the contents of the device and then conducting the forensic review of the mirror
image or duplication off site. The government will complete a forensic review of that mirror
image within 120 days of the execution of the search warrant.

3. In a circumstance where the government determines that a mirror image of the
contents of a device cannot be created on site in a reasonable time, the government may seize
and retain that device for 60 days in order to make a mirror image of the contents of the device.

4. When the government removes a device from the searched premises it may also
remove any equipment or documents (“related equipment or documents”) that reasonably appear
to be necessary to create a mirror image of the contents of the device or conduct an off-site
forensic review of a device.

5. When the government removes a device or related equipment or documents from
the site in order to create a mirror image of the device’s contents or to conduct an off-site
forensic review of the device, the government must file a return with a magistrate judge that

identifies with particularity the removed device or related equipment or documents within 14

38
Case 4:20-cr‘08108-PJH Document 1 Filed 02/1420 Page 40 of 40

calendar days of the execution of the search warrant.

6. Within a reasonable period of time, but not to exceed 60 calendar days after
completing the forensic review of the device or image, the government must use reasonable
efforts to return, delete, or destroy any data outside the scope of the warrant unless the

government is otherwise permitted by law to retain such data.

7. The time periods set forth in this protocol may be extended by court order for
good cause.
8. In the forensic review of any device or image under this warrant the government

must make reasonable efforts to use methods and procedures that will locate and expose those
categories of files, documents, or other electronically-stored information that are identified with
particularity in the warrant, while minimizing exposure or examination of irrelevant, privileged,
or confidential files to the extent reasonably practicable.

9. For the purposes of this search protocol, the phrase “to preserve evidence” is
meant to encompass reasonable measures to ensure the integrity of information responsive to the

warrant and the methods used to locate same.

39
